DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The previous objections and rejections have been withdrawn in light of the amendments and the declaration made on 11/2/2021.
Election/Restrictions
Claims 8 – 11, 22, and 23 are allowable. The restriction requirement between claims 1 – 12 and 13 – 20, as set forth in the Office action mailed on 11/29/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/29/2019 is withdrawn.  Claims 13 - 20, directed to a method of ligating tissue in a patient are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zeba Ali on 12/09/2021 and 12/15/2021.
The application has been amended as follows: 
13.	(Currently Amended) A method of ligating tissue in a patient comprising:
		inserting an endoscope having a channel into the patient;

a catheter having a distal end, a proximal end, and a lumen extending 		therebetween, the catheter having an outer diameter configured to be less than an inner diameter of the channel of the endoscope, the inner diameter of the channel being approximately 3.0 millimeters; and
		a ligation system comprising:
a frame comprising a plurality of circumferentially disposed struts and having a distal portion, a proximal portion, and a lumen extending therebetween, the proximal portion connected to the distal end of the catheter	
	 	
a plurality of sutures extending through the lumen of the catheter, the plurality of sutures having [[a]] distal loop portions disposed on the distal portion of the frame and configured to form a knot and cinch and tie off tissue s with proximal ends releasably connected to at least one filament; 
positioning the frame and the distal loop portions of the plurality of sutures adjacent to the tissue;
		
		
	pulling the proximal ends of the plurality of sutures to form a knot around the tissue to to cinch and tie off the tissue.
	              
14.	(Currently Amended) The method of claim 13, wherein the proximal ends of the plurality of sutures are connected to the at least one

15.	(Currently Amended) The method of claim 14, wherein the at least one filament is a metallic wire operably coupled to a heat source.

16.	(Currently Amended) The method of claim 15, further comprising activating the heat source to generate heat in the metallic wire, and transferring the heat to the connection point to sever the proximal ends of the plurality of sutures from the metallic wire. 

17.	(Currently Amended) The method of claim 14, further comprising delivering a solvent to the connection point to sever the proximal ends of the plurality of sutures from the connection point.

18.	(Currently Amended) The method of claim 13, wherein the proximal ends of each of the plurality of sutures comprise a first proximal end and a second proximal end

19.	(Currently Amended) The method of claim 18, further comprising pulling the first proximal end of each of the plurality of sutures so that the each of the distal loop portion engages the tissue and then pulling the second proximal end of each of the plurality of sutures to cinch the plurality of sutures to form a locked clinch knot. 

22. (Currently Amended) A tissue ligation system comprising:
a catheter having a distal end, a proximal end, and a lumen extending longitudinally therethrough, the catheter having an outer diameter configured to be less than an inner diameter of a biopsy channel of an endoscope, the inner diameter of the biopsy channel being approximately 3.0 millimeters;
a frame comprising a plurality of circumferentially disposed struts and having a distal portion, a proximal portion, and a lumen extending therebetween, the proximal portion connected to the distal end of the catheter;
a plurality of sutures extending through the catheter lumen, and having distal loop portions and proximal portions, the distal loop portions disposed on the distal portion of the frame and configured to form a knot and cinch and tie off tissue, the proximal portions releasably connected to at least one filament; and
a handle located at the proximal end of the catheter.

Allowable Subject Matter
Claims 8 - 11, 13 - 20, 22, and 23 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: regarding the independent claims of 22 and 13, the prior art alone or in combination with fails to disclose or make obvious a ligation system comprising a catheter with a handle on the proximal end, and a frame consisting of struts on the distal end of the catheter. The catheter further comprising a pluratlity of sutures extending through a lumen of the catheter, wherein the plurality of sutures have distal loop portions disposed on the frame and a proximal end releasably connected to at least one filament. The plurality of sutures configured to form a knot, cinch, and tie off tissue when released from the filament.
The closest prior art, Saleh (US 20090024139 A1) (previously cited), discloses a tissue retrieval / cauterization device comprising a catheter (catheter 14), a handle (handle assembly 31) (paragraph [0080] and Fig. 13), and a plurality of sutures (members 16) extending through the catheter (catheter 14), and wherein the plurality of sutures (members 16) have a distal loop portions (Examiner’s note: members form loops which are shown in Fig. 3) and proximal portions (portions connected to wire 17 – Fig. 14), the distal loop portions (loops – Fig. 3), the proximal portions (portions connected to wire 17 – Fig. 14) releasably connected to at least one filament (release wire 17) (wire 17 releases members 16 via restraints 18) (paragraphs [0074 – 0075] and Fig. 14). However, Saleh is silent regarding a frame comprising struts, and wherein the plurality of suture loops are configured to be knot, cinch, and tie off tissue. Regarding 
However, the prior art does not teach or make obvious wherein the plurality of sutures are configured to knot, cinch, and tie off tissue. The device of Saleh in view of Wilk uses the suture loops to form a basket around the tissue to extract it from the body; the plurality of suture loops are not used to tie off the tissue within the body. Furthermore, it would not have been obvious to modify the device to such that the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew P. Restaino whose telephone number is (571)272-4748. The examiner can normally be reached Mon - Fri 8:00 - 4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 5712722739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/Andrew P. Restaino/Examiner, Art Unit 3771     
                                                                                                                                                                                                   /KELLY J BEKKER/Supervisory Patent Examiner, Art Unit 3771